UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 4th Floor Milwaukee, Wisconsin53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6802 Date of fiscal year end: September 30, 2014 Date of reporting period: July 1, 2013 - June 30, 2014 Item 1. Proxy Voting Record. Name of Fund: CSC Small Cap Value Fund Period: July 1, 2013 - June 30, 2014 Company Name Meeting Date CUSIP Ticker American Electric Technologies 5/14/2014 AETI Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A Charles M Dauber ISSUER FOR FOR 1B Neal M Dikeman ISSUER FOR FOR 1C Peter Menikoff ISSUER FOR FOR 1D J Hoke Peacock Ii ISSUER FOR FOR 1E Edward L Kuntz ISSUER FOR FOR 2 To Ratify The Selection Of The Independent Registered Public Accountant Firm For Fiscal 2014 ISSUER FOR FOR 3 To Increase Number Of Shares Available For Issuance Under The 2007 Employee Stock Incentive Plan ISSUER Company Name Meeting Date CUSIP Ticker Apco Oil Gas International 4/24/14 G0471F109 APAGF Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1.1 Election Of Driector: James J. Bender ISSUER FOR FOR 1.2 Election Of Driector: Piero Ruffinengo ISSUER FOR FOR 1.3 Election Of Driector: Rodney J. Sailor ISSUER FOR FOR 2. Ratify The Selection Of Ernst & Young Llp As Independent Registered Public Accountant Firm For 2014 ISSUER FOR FOR 3. Advisory Vote On Executive Compensation ISSUER Company Name Meeting Date CUSIP Ticker Approach Resources 5/29/14 03834A103 AREX Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A Alan D Bell ISSUER FOR FOR 1B Sheldon B Lubar ISSUER FOR FOR 1C Christopher White ISSUER FOR FOR 2 Advisory Vote To Approve Executive Compensation ISSUER FOR FOR 3 Ratify The Appt On Hein & Associates Llp As The Company's Independent Registered Public Accounting Firm For The Fiscal Year Ending 12/31/2014 ISSUER FOR FOR 4 ISSUER Company Name Meeting Date CUSIP Ticker Barnes & Noble Inc 09/10/2013 BKS Vote MRV Proposal Proposed by Issuer or Security Holder ABSTAIN ABSTAIN 1a. Election Of Director: Leonard Riggio ISSUER ABSTAIN ABSTAIN 1b. Election Of Director: David G. Golden ISSUER ABSTAIN ABSTAIN 1c. Election Of Director: David A. Wilson ISSUER AGAINST FOR 2. Advisory Vote On Executive Compensation ISSUER FOR FOR 3. Ratification Of The Appointment Of Ernst & Young Llp, As The Independent Registered Public Accountants Of The Company For The Fiscal Year Ending May 3, 2014 ISSUER Company Name Meeting Date CUSIP Ticker Carbon Natural Gas Co 06/26/2014 14115t109 CRBO Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR To Elect The Following Five Directors For The Ensuring Year ISSUER FOR FOR James H. Brandi ISSUER FOR FOR Bryan H. Lawrence ISSUER FOR FOR Peter A. Leidel ISSUER FOR FOR Patrick R. Mcdonald ISSUER FOR FOR Edwin H. Morgens ISSUER FOR FOR To Conduct An Advisory Vote On Executive Compensation ISSUER ABSTAIN FOR To Ratify And Approve The Appointment Of Eks&H Lllp As Carbon's Independent Registered Accounting Firm For the Year Ended December 31, 2014 ISSUER Company Name Meeting Date CUSIP Ticker Cherokee Inc 6/10/2014 16444h102 CHKE Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. To Elect The Following Five Directors For The Ensuring Year ISSUER FOR FOR 1.a James H. Brandi ISSUER FOR FOR 1.b Bryan H. Lawrence ISSUER FOR FOR 1.c Peter A. Leidel ISSUER FOR FOR 1.d Patrick R. Mcdonald ISSUER FOR FOR 1.e Edwin H. Morgens ISSUER FOR FOR 2. To Conduct An Advisory Vote On Executive Compensation ISSUER FOR FOR 3. To Ratify And Approve The Appointment Of Eks&H Lllp As Carbon's Independent Registered Accounting Firm For the Year Ended December 31, 2014 ISSUER ABSTAIN FOR ISSUER Company Name Meeting Date CUSIP Ticker Emerald Oil Inc 6/11/14 29101U209 EOX Vote MRV Proposal Proposed by Issuer or Security Holder ABSTAIN FOR 1A Duke R Lingon ISSUER ABSTAIN FOR 1B Russell (Jr) Reger ISSUER ABSTAIN FOR 1C Mcandrew Rudsill ISSUER ABSTAIN FOR 1D Seth Setrakian ISSUER ABSTAIN FOR 1E Daniel L Spears ISSUER ABSTAIN FOR 1F Thomas L Edelman ISSUER ABSTAIN FOR 2 Approval On Non Binding Basis, A Resolution Approving The Compensation Of Certain Of The Emerald Oil Inc Ecec Officers ISSUER AGAINST FOR 3 Approve The Frequency Of The Advisory Vote On The Approval Of The Compensation Of Eox Exec Officers To Occur Every 2 Years ISSUER FOR FOR 4 Approve The Proposal To Allow Eox To Change Its State Of Incorp From Montana To Delaware ISSUER FOR FOR 5 To Ratify The Appt Of Bdo Usa Llp As The Eox Independent Registered Public Accountant Firm For The 2014 Fiscal Year ISSUER Company Name Meeting Date CUSIP Ticker Fair Issac Corporation 2/11/2014 FICO Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1a. Election Of Director : A George Battle ISSUER FOR FOR 1b. Election Of Director : Greg R. Gianforte ISSUER FOR FOR 1c. Election Of Director : Braden R. Kelly ISSUER FOR FOR 1d. Election Of Director : James D. Krisner ISSUER FOR FOR 1e. Election Of Director : William J. Lansing ISSUER FOR FOR 1f. Election Of Director : Duane E. White ISSUER FOR FOR 1f. Election Of Director: Rahul N. Merchant ISSUER AGAINST FOR 1g. Eletion Of Director : David Rey ISSUER FOR FOR 2. To Approve The Amendement To The Company's 2012 Long-Term Incentive Plan As Disclosed In The Proxy Statement ISSUER FOR FOR 3. To Approve The Advisory (Non-Binding) Resolution Relating To The Company's Executive Officer Compensation. ISSUER FOR FOR 4. To Ratify The Appointment Of Deloitte & Touche Llp As The Company's Independent Auditors Of The Current Fiscal Year. *Note* Such Other Business As May Properly Come Before The Meeting Or Any Adjournment Thereof. ISSUER Company Name Meeting Date CUSIP Ticker Forestar Group Inc 5/13/14 FOR Vote MRV Proposal Proposed by Issuer or Security Holder ABSTAIN ABSTAIN 1 Election Of Director ISSUER AGAINST FOR 2 Advisory Approval Of The Company's Executive Comp ISSUER FOR FOR 3 To Ratify The Audit Committees Appt Of Ernst & YoungAs Independent Registered Public Accounting Firm For Year Of 2014 ISSUER AGAINST FOR A Kathleen Brown ISSUER AGAINST FOR B Michael E Dougherty ISSUER AGAINST FOR C William C Powers Jr ISSUER Company Name Meeting Date CUSIP Ticker Francesca's Holdings 6/5/14 FRAN Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A Mr. Greg Brenneman ISSUER FOR FOR 1B Mr. Neill Davis ISSUER FOR FOR 1C Ms. Laurie Ann Goldman ISSUER FOR FOR 2 To Ratify The Appt Of Ernst & Young Llp As The Company's Independent Registered Public Accountant ISSUER Company Name Meeting Date CUSIP Ticker GPS Strategies Corporation 6/25/14 36225V104 GPX Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A Harvey P Eisen ISSUER FOR FOR 1B Marshall S Geller ISSUER FOR FOR 1C Daniel M Friedberg ISSUER FOR FOR 1D Scott N Greenberg ISSUER FOR FOR 1E Sue W Kelly ISSUER FOR FOR 1F Richard C Pfenniger ISSUER FOR FOR 1G A Marvin Strait ISSUER FOR FOR 2 To Ratify The Appt Of Kpmg Llp As The Company's Independent Registered Public Accounting Firm For The Fiscal Year Ending 12/31/14 ISSUER FOR FOR 3 Advisory Vote To Approve The Compensation Ofour Named Executive Officers ISSUER FOR FOR 4 Any Other Matters Properly Brought Before The Meeting Or Any Adjournments For Postponments Thereof ISSUER Company Name Meeting Date CUSIP Ticker Graham Holdings 5/08/2014 GHC Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1a Christopher C Davis ISSUER FOR FOR 1B Thomas S Gayner ISSUER FOR FOR 1C Anne M Mulcahy ISSUER FOR FOR 1D Larry D Thompson ISSUER Company Name Meeting Date CUSIP Ticker GSI Group Inc 5/15/14 36191C205 GSIG Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A Stephen W Bershad ISSUER FOR FOR 1B Harry L Bosco ISSUER FOR FOR 1C Dennis J Fortino ISSUER FOR FOR 1D Ira J Lamel ISSUER FOR FOR 1E Dominica A Romeo ISSUER FOR FOR 1E Thomas N Secor ISSUER FOR FOR 1F John A Roush ISSUER FOR FOR 2 Advisory Vote On The Company's Executive Compensation ISSUER FOR FOR 3 Approval Of The Company's Amended And Restated 2010 Incentive Award Plan ISSUER FOR FOR 4 To Appoint Pricewaterhousecoopers Llp As The Company's Independent Registered Public Accounting Firm to Serve Until The 2015 Annual Meeting Of Shareholders ISSUER Company Name Meeting Date CUSIP Ticker Hallmark Financial Services 5/30/14 40624Q203 HALL Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A Mark E Schwasz ISSUER FOR FOR 1B Scott T Berlin ISSUER FOR FOR 1C James H Graves ISSUER FOR FOR 1D Jim W Henderson ISSUER FOR FOR 2 Advisory Resolution To Approve Executive Comp ISSUER Company Name Meeting Date CUSIP Ticker HSN Inc 5/23/14 HSNI Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A William Costello ISSUER FOR FOR 1B James M Follo ISSUER FOR FOR 1C Mindy Grossman ISSUER FOR FOR 1D Stephanie Kugelman ISSUER FOR FOR 1E Arthur C Martinez ISSUER FOR FOR 1F Thomas J Mcinery ISSUER FOR FOR 1G John B Morse Jr. ISSUER FOR FOR 1H Matthew E Rubel ISSUER FOR FOR 1I Annsarnoff ISSUER FOR FOR 1J Courtnee Ulrich ISSUER FOR FOR 2 To Approve On Advisory Basis The Compensation Paid To Our Named Executive Officer ISSUER FOR FOR 3 To Approve The Performance Goals Contained In The Second Amended And Restated 2008 Stock And Annual Incentive Plan ISSUER FOR FOR 4 To Ratify The Appointment Of Ernst & Young Llp As Our Independent Registered Certified Public Accounting Firm For The Fiscal Year Ending 12/31/2014 ISSUER Company Name Meeting Date CUSIP Ticker Neustar Inc 5/28/14 NSR Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A James G Gullen ISSUER FOR FOR 1B Joel P Friedman ISSUER FOR FOR 1C Makr N Green ISSUER FOR FOR 2 Ratification Of Ernst And Young Llp As Neustar's Independent Registered Public Accountant For 2014 ISSUER FOR FOR 3 Approval Of An Advisory Resolution To Approve Executive Compensation ISSUER FOR FOR 4 Approval Of The Amended And Restated Neustar Inc Corporate Bonus Plan ISSUER FOR FOR 5 A Stockholder Proposal To Declassify The Board Of Directors ISSUER Company Name Meeting Date CUSIP Ticker Oriental Express Hotel 6/30/2014 G67743107 OEH Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A Harsha V Agadi ISSUER ABSTAIN FOR 1B John D Campbell ISSUER FOR FOR 1C Roland A Hernandez ISSUER FOR FOR 1D Mitchell C Hochberg ISSUER FOR FOR 1E Ruth A Kennedy ISSUER ABSTAIN FOR 1F Prudence M Leith ISSUER FOR FOR 1G John M. Scott Iii ISSUER FOR FOR 1H H. Roeland Vos ISSUER FOR FOR 2 Change Of The Company's Legal Name From Orient Express Hotels To Belmond Ltd ISSUER FOR FOR 3 Appt Of Deloitte Llp As The Company's Registered Public Accountant Firm, And Authorization Of The Audit Committee To Fix Accounting Firm's Remuneration. ISSUER Company Name Meeting Date CUSIP Ticker PMC-Sierra Inc 5/8/14 69344F106 PMCS Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A Richard E Belluzzo ISSUER FOR FOR 1B Michael R Farese ISSUER FOR FOR 1C Jonathan J Judge ISSUER FOR FOR 1D Kirk P Karros ISSUER FOR FOR 1E Michael A Klayko ISSUER FOR FOR 1F William H Kurtz ISSUER FOR FOR 1G Gregory S Lang ISSUER FOR FOR 1H Richard N Nottenburg ISSUER FOR FOR 2 Ratify The Appt Of Ernst & Young Llp As Pmc'S Independent Auditors ISSUER FOR FOR 3 To Approve In A Non Binding Vote The Comp. Of Our Named Exec. Officers As Described In The Proxy Statement ISSUER Company Name Meeting Date CUSIP Ticker R.G Barry Corporation 10/30/2013 DFZ Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. Election On, Godron Zacks As Director ISSUER FOR FOR 2. Proposal To Approve The Advisory Resolution On Executive Compensation ISSUER FOR FOR 3. Ratification Of The Appointment Of Kpmg Llp As The Company's Independent Registered Public Accounting Firm For The Fiscal Year Ending June 28, 2014 ISSUER Company Name Meeting Date CUSIP Ticker REMY International Inc 6/12/14 REMY Vote MRV Proposal Proposed by Issuer or Security Holder ABSTAIN FOR 1A Brent B Bickett ISSUER ABSTAIN FOR 1B Alan L Stinson ISSUER ABSTAIN FOR 1C Douglas K Ammerman ISSUER FOR FOR 2 The Approval Of The Non-Binding Advisory Vote On The Compe Paid To Our Name Executive Officers For Fiscal 2013 ISSUER FOR FOR 3 Ratification Of The Appt Of Ernst & Young Llp As Our Independent Registered Acct Firm For Year Ending 12/31/14 ISSUER Company Name Meeting Date CUSIP Ticker Signature Group Holdings 4/29/14 82670K102 SGGH Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. Agreement And Plan Of Merger, Dated November 25, 2013, Among Signature Group Holdings, Inc. And Sgh Mereger Sub, Llc (Referred To As The Reincorporation Proposal) ISSUER FOR FOR 2. To Adjourn The Special Meeting To A Later Date, If Necessary, To Permit Further Solicitation Of Proxies If There Are Not Sufficient Vote At The Time Of The Special Meeting To Approve Proposal ISSUER FOR FOR 1A Craig T Bouchard ISSUER FOR FOR 1B Peter C.B.B Bynoe ISSUER FOR FOR 1C Patrick E Lamb ISSUER FOR FOR 1D Raj Maheshwari ISSUER FOR FOR 1E Philip G Tinkler ISSUER FOR FOR 2 To Ratify The Selection Of Squar, Milner, Pterson, Miranda & Williamson, Llp As Our Independent Registered Public Accounting Firm For The Fiscal Year Ending December 31, 2014 ISSUER FOR FOR 3 To Approve By Advisory Vote The Compensation Of Our Named Executive Officers ISSUER Company Name Meeting Date CUSIP Ticker Symetra Financial Corporation 5/9/14 87151Q106 SYA Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1 To Elect 2 Class 1 Directors To Serve Until The 2017 Annual Meeting Of Stockholders Of The Company ISSUER ABSTAIN FOR 2 To Approve The Following Matters With Respect To The Symetra Financial Corporation ISSUER FOR FOR 2A To Approve The Symetra Financial Corp. Annual Inncentive Bonus Plan, And ISSUER FOR FOR 2B To Approve The Symetra Financial Corporation Equity Plan, Including An Amendment To Extend The Term Of That Plan Until June 20, 2019. ISSUER FOR FOR 3 To Hold An Advisory (Non Binding) Vote To Approve The Company's Executive Compensation ISSUER FOR FOR 4 To Ratify The Appointment Of Ernst & Young Llp As The Company's Independent Registered Public Accounting Firm ISSUER Company Name Meeting Date CUSIP Ticker Taminco Corporation 5/19/14 87509U106 TAM Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A Charlie Shaver ISSUER ABSTAIN FOR 1B Justin Stevens ISSUER FOR FOR 1C Pol Vanderhaeghen ISSUER ABSTAIN FOR 1D James Voss ISSUER FOR FOR 2 Proposal To Ratify Pricewaterhousecoopers Llp As The Company's Independent Public Accounting Firm For 2014 ISSUER FOR FOR 3 Say On Pay - An Advisory Vote On The Approval Of Executive Compensation ISSUER ABSTAIN FOR 4 Say When On Pay - An Advisory Vote On The Approval Of The Frequency Of Shareholder Votes On Exec. Compensation. (Voted 1 Yr) ISSUER Company Name Meeting Date CUSIP Ticker Teleflex Incorporated 5/02/2014 TFX Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A George Babich Jr ISSUER FOR FOR 1B William R Cook ISSUER FOR FOR 1C Stephen K Klasko ISSUER FOR FOR 1D Benson F Smith ISSUER FOR FOR 2 Approval Of The Teleflex Inc. 2014 Stock Incentive Plan ISSUER FOR FOR 3 Approval On An Advisory Basis, Of Named Executive Officer ISSUER FOR FOR 4 Ratification Of The Appt Of Pricewaterhousecoopers Llp As The Company's Independent Registered Public Accounting ISSUER Company Name Meeting Date CUSIP Ticker White Mountain Insurance Group 5/22/2014 G9618E107 WTM Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 10 EL Non United States Operating Subsidary ISSUER FOR FOR 10A Raymond Barrette ISSUER FOR FOR 10B David Foy ISSUER FOR FOR 10C Jennifer L Pitts ISSUER FOR FOR 10D Wrren J Trace ISSUER FOR FOR 11 Approval Of The Advisory Resolution On Exec Comp ISSUER FOR FOR 12 Approval Of The Appt Of Pricewaterhouse Coopers Llc As The Companys Independent Reg. Acct Firm For 214 ISSUER FOR FOR 1A Raymond Barrette ISSUER FOR FOR 1B Yves Brouillette ISSUER FOR FOR 1C John D Gillespie ISSUER ABSTAIN ABSTAIN 2 Election Of Directors Of Sirius International Ins Corp. ISSUER FOR FOR 2A Monica Cramer Manhem ISSUER FOR FOR 2B Jeffrey Davis ISSUER FOR FOR 2C Lars Ek ISSUER FOR FOR 2D Brian E Kensil ISSUER FOR FOR 2E Jan Onselius ISSUER FOR FOR 2F Goran A Thorstenson ISSUER FOR FOR 2G Allan L Waters ISSUER FOR FOR 3 Election Of Directors Of Hg Re Ltd ISSUER FOR FOR 3A Sheila E Nicoll ISSUER FOR FOR 3B Kevin Pearson ISSUER FOR FOR 3C Warren J Trace ISSUER FOR FOR 3D Allan L Waters ISSUER FOR FOR 4 Election Of Directors Of Wtm Life Reinsurance (Bermuda)Ltd ISSUER FOR FOR 4A Jennifer L Pitts ISSUER FOR FOR 4B Christine H Repasy ISSUER FOR FOR 4C Warren J Trace ISSUER FOR FOR 4D Allan L Waters ISSUER FOR FOR 5 Election Of Directors Of White Shoals Re Ltd ISSUER FOR FOR 5A Christine H Repasy ISSUER FOR FOR 5B Warren J Trace ISSUER FOR FOR 5C Allan J Waters Allan L Waters ISSUER FOR FOR 6A Christine H Repasy - Directors Of Star Re Ltd ISSUER FOR FOR 6B Gora A Thorstensson ISSUER FOR FOR 6C Warren J Trace ISSUER FOR FOR 6D Allan L Waters ISSUER FOR FOR 7 Election Of Directors For Alstead Reinusrance Ltd ISSUER FOR FOR 7A Raymond Barrette ISSUER FOR FOR 7B David Foy ISSUER FOR FOR 7C Sheila E Nicoll ISSUER FOR FOR 7D Jennifer L Pitts ISSUER FOR FOR 8 Election Of Directors Of White Mountains Reinsurance Ltd ISSUER FOR FOR 8A Michael Dashfield ISSUER FOR FOR 8B Lars Ek ISSUER FOR FOR 8C Goran A Thorstensson ISSUER FOR FOR 8D Allanl Waters ISSUER FOR FOR 9 Directos Of Split Rock Insurance ISSUER FOR FOR 9A Christopher Garrodf ISSUER FOR FOR 9B Sarah A Kolar ISSUER FOR FOR 9C Cheila E Nicoll ISSUER FOR FOR 9D John C Teacy ISSUER SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Managed Portfolio Series By (Signature and Title) /s/ James R. Arnold James R. Arnold, President (Principal Executive Officer) Date August 25, 2014
